Citation Nr: 1614858	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the U S Army from April 1941 to August
1945.  He died in December 1997.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remands in April 2014 and January 2015.  This matter was originally on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction is currently with the RO in Detroit, Michigan.  

In March 2011, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Veteran's surviving spouse had a claim to reinstate death pension benefits pending at the time of her death in January 2009.  Her son, who is also the son of the Veteran, continued as appellant on her behalf.  In January 2015, the Board granted the appellant's claim for accrued benefits for death pension for the sole purpose of determining entitlement for reimbursement for last sickness and burial.  At that time, the Board remanded the issue currently still on appeal.      

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In January 2015, the Board remanded the case so that the RO could readjudicate the claim for reimbursement of expenses for last sickness and burial.  The Board specifically directed that should the issue on appeal continue to be denied, the appellant and his representative must be provided a Supplemental Statement of the Case.  There is no indication that this have been done.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

If the benefit sought is not granted in full, the appellant  and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




